Keefe, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(Stipulation omitted.)
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the-value of the merchandise here involved, and that such values are the appraised values, less the additions made by the importer on entry becaus : of advances by the appraiser in similar cases.
Judgment will be rendered accordingly.